Case Details - Massachusetts Trial Court 1 https://www.masscourts.org/eservices/search.page.3?x=UU333Yr...

Skiptamaincontent

17 SM 007509 Wilmington Savings Fund Society, FSB, doing business _
_as Christiana Trust, not in its individual capacity, but solely as trustee
for BCAT 2014-10TT v. Vanderhoop, Matthew J.

 

Case Type
Servicemembers

Case Status
Closed

File Date
09/13/2017

DCM Track:

Initiating Action:
SS - Complaint under Servicemembers Civil Relief Act

Status Date:
e 06/14/2018

Case Judge:

es

Next Event:

Property Address

17 Old South Road
Aquinnah

 

 

All Information Party Docket Financial Receipt Disposition |

Party Information
Wilmington Savings Fund Society, FSB,
- Plaintiff

Party Attorney
« Attorney
« Cody, Esa., Susan W
e Bar Code
552129
Address
Korde & Associates, P.C.
900 Chelmsford St
Suite 3102
Lowell, MA 01851
e Phone Number
e (978)256-1500

 

More Party Information

Vanderhoop, Matthew J.
- Defendant

Party Attorney
More Party Information

 

Docket Information

 

 

Docket Docket Text Amount
Date Owed

09/13/2017 Complaint under Servicemembers Civil Relief Act filed.

 

 

lof2 1A/145/9N1R8 §-9R8 PM
Case Details - Massachusetts Trial Court |

Inf?

Docket
Date

09/13/2017
09/13/2017
09/13/2017
11/01/2017

02/28/2018
02/28/2018

05/11/2018
05/11/2018
05/11/2018
05/11/2018
06/14/2018

Docket Text

Land Court servicemembers fee Receipt: 373891 Date: 09/15/2017
Land Court surcharge Receipt: 373891 Date: 09/15/2017
Mortgagee's Affidavit Under Chapter 206 of the Acts of 2007, filed

Order of Notice for service, for recording and for publication in the The Grapevine or The Vineyard
Gazette, The Vineyard Gazette, returnable 12/18/2017, issued.

Order of Notice with Return Day of 12/18/2018 cancelled because of non-use by Attorney,

Order of Notice for service, for recording and for publication in the The Grapevine or The Vineyard

Gazette, returnable 04/16/2018, issued.

Notice Returned to Court with Service Thereon.
Affidavit as to Military Service filed.
Motion for Judgment filed.

Motion for Judgment allowed.

(Cutler, C.J.)

(Patterson, Rec.)

Judgment Entered.

Amount
Owed

$240.00
$15.00

 

Financial Summary ~

 

 

Amount Owed Amount Paid

 

 

 

 

Cost Type Amount Dismissed Amount Outstanding
Cost $255.00 $255.00 $0.00 $0.60
Total Total Total Total ~ Total
$255.00 $255.00 $0.00 $0.00
Receipts
Receipt Number Receipt Date “ReceivedFrom Payment Amount
373891 09/15/2017 Cody, Esq., Susan W $255.00
Total Total Total Total a
5255.00
Case Disposition
Disposition Date Case Judge -
Judgment Entered. 06/14/2018 a

 

 

 

 

TNATS/INNI

 

https://www.masscourts.org/eservices/search.page.3?x=UU333 Yr...

4-72 DRA
